Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the presence of claims 13-16 directed to Group II of non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Vincent K Shier on 08/30/2021 after an interview with him on 08/27/2021. 
The application has been amended as follows: 
Claims 13-16 and 30-33 were cancelled.
Claims 17-18, 23, 25 and 26 have been replaced with the following claims: 
Claim 17.  A method of treating a HER2-positive breast cancer in a human subject, comprising: 
measuring the methylation level of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD 17B4 gene, wherein the untranslated region consists of SEQ ID NO:1, in a breast cancer cell-containing sample taken from a human subject suffering from the HER2-positive breast cancer; 

selecting a human subject with high methylation level of the cytosine residue in the one or more CpG sites; and 
treating the selected human subject with the trastuzumab.
Claim 18. A method of selecting a treatment with a trastuzumab on a HER2-positive breast cancer, comprising:
measuring a methylation level of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD 17B4 gene, wherein the untranslated region consists of SEQ ID NO:1, in a breast cancer cell-containing sample taken from a human subject suffering from the HER2-positive breast cancer; and	
selecting the trastuzumab as the treatment for the HER2-positive breast cancer based on the measured methylation level, wherein increased methylation level of the cytosine residue in the one or more CpG sites compared to a control population in which said treatment is ineffective, indicates that the trastuzumab is effective for the treatment, and treating the human subject with the trastuzumab, wherein the measuring comprises measuring with at least one means selected from the group consisting of bisulfite, primers, a nucleic acid probe, a restriction enzyme, an anti- methylated cytosine antibody, and a nanopore.
Claim 23. The method of claim 17, comprising: 

predicting an effect of a treatment with a trastuzumab in combination with another anticancer agent on the HER2-positive breast cancer based on the measured methylation level, wherein increased methylation level of the cytosine residue in the one or more CpG sites indicates that the trastuzumab in combination with another anticancer agent is effective for the treatment; 
selecting a human subject with high methylation level of the cytosine residue in the one or more CpG sites; and 
treating the selected human subject with the trastuzumab in combination with another anticancer agent.
Claim 25. The method of claim 17, wherein the CpG site is a CpG site normally present between positions 56 and 94 from the transcription start site at position 11 of SEQ ID NO:  1.
Claim 26. The method of claim 17, wherein the CpG site is a CpG site normally present at positions 92 and 93 from the transcription start site at position 11 of SEQ ID NO:  1.
REASONS FOR ALLOWANCE
4.	Claims 17-18, and 23-29 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

. Furthermore, claims are free of prior art. The closes prior art are cited in the office action mailed on 06/26/2020 and they do not teach the method of treating a HeR2-positive breast cancer in a human subject via measured methylation level of a cytosine residue in one or more CpG sites presented within a nucleotide sequence in an untranslated region of HSD 17B4 gene, wherein the untranslated region consists of SEQ ID NO1, in a  breast cancer in a breast cancer cell-containing sample taken from a human subject suffering from the HER2-positive breast cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JULIET C SWITZER/Primary Examiner, Art Unit 1634